Exhibit 10.45

Stock Grant

Terms and Conditions

Type of Award: Stock grants are typically provided on an ad hoc basis to key
employees, subject to approval of the Compensation Committee of the Board of
Directors.

Vesting: Stock grants vest 100% on the third anniversary of the grant date.
Restrictions on the shares lapse when vested. For employees who die, are
Disabled or Retire as defined in the 2009 Long-Term Incentive Plan (the “Plan”)
prior to the vesting date, vesting will not accelerate but will instead occur on
the dates described above. Employees will immediately forfeit any non-vested
shares if they are no longer employed by the Company for any reason other than
death, Disability, Retirement or Change of Control, in certain situations, prior
to a vesting date.

Change in Control: In the event of a Change of Control, as defined in the Plan,
this award becomes fully exercisable and vested as of the date of such Change of
Control if the award has not been assumed or replaced by a Substitute Award, as
defined below.

An award will qualify as a Substitute Award (“Substitute Award”) if it is
assumed by any successor corporation, affiliate thereof, person or other entity,
or replaced with awards that, solely in the discretionary judgment of the
Company’s Compensation Committee preserves the existing value of the outstanding
award at the time of the Change in Control and provide vesting and other terms
and conditions, as applicable, that are at least as favorable to Participants as
vesting and other terms and conditions applicable to the award (including the
terms and conditions that would apply in the event of a subsequent Change in
Control).

If and to the extent this award is assumed by the successor corporation (or
affiliate, person or other entity thereto) or is replaced with a Substitute
Award, then all such Substitute Awards thereof shall remain outstanding and be
governed by their respective terms and the provisions of the applicable plan.

If this award is assumed or replaced with a Substitute Award and the
participant’s employment with the Company is thereafter terminated by (i) the
Company or successor, as the case may be, for any reason other than cause; or
(ii) a participant eligible to participate in the Kellogg Company Change of
Control Severance Policy for Key Executives, for Good Reason (as defined in that
Policy), in each case, within the two year period commencing on the date of the
Change in Control, then all Substitute Awards for that participant will fully
vest immediately as of the date of such participant’s termination and will be
fully earned without any restrictions on sale as promptly as practical following
termination of employment.

Dividends: Dividends will be paid on all shares owned, whether vested or not if
and when declared by the Board of Directors. Prior to vesting, dividends will be
paid in cash. Employees on U.S. payroll will receive dividend payments via
payroll. Employees outside the U.S. will receive a separate dividend check
mailed to the address of record. Upon vesting, shares will be deposited into a
brokerage account at Merrill Lynch. Cash from dividends will be deposited into
your Merrill Lynch brokerage account. You can provide direction to the Merrill
Lynch brokerage office (see contact information below under “Administration”) to
automatically reinvest dividends into Kellogg shares. Dividends will be taxable
in the year paid. During the vesting period, employees within the U.S. and
Canada will have dividends included as income (on W2 or T4) in the year paid.
After the vesting period, employees will receive a 1099-DIV for any dividends
paid.

 

1



--------------------------------------------------------------------------------

Voting: Employee/shareowners are entitled to voting rights on both vested and
unvested shares. For both vested and unvested shares, you will receive proxy
instructions from Kellogg each year with details on how to exercise your voting
rights.

Taxes: Taxes will be due when the shares vest based on the Fair Market Value (as
defined in the Plan) of the shares on the vesting date. This amount, considered
taxable compensation, will be included in W2 income for U.S. employees and T4
income for Canadian employees. Employees will pay withholding taxes by selling
shares unless an election is made prior to the vesting date to pay the taxes in
cash. Taxes include Federal, social insurance or FICA taxes, state and local, if
applicable and as required by local requirements.

Special Tax Election: Participants in the U.S. can make a one-time election
called an “83B” election that provides for the stock grant to be taxed as of the
grant date instead of the vesting date. This election must be made within 30
days of the grant date. The value of the shares at grant date is included in W2
income for the year of grant. Taxes are withheld by paying the taxes in cash.
The basis for the shares is the value taxed at grant date with capital gains
treatment available upon disposition if the IRS holding requirements are met.
YOUR TAXABLE INCOME IS NOT ADJUSTED OR REDUCED IF YOU SEPARATE FROM SERVICE AND
FORFEIT YOUR SHARES. After consulting a qualified tax advisor, contact Laura
Stuchell in the U.S. at 269-961-2511 if you file an “83B” election with the IRS.

Administration: Prior to vesting, Participants will not receive stock
certificates. Shares will be held via book entry at Merrill Lynch until shortly
before vesting. At vesting, shares will be deposited into your brokerage account
at Merrill Lynch. Participants can contact Merrill Lynch at 1-866-866-4050 or
1-609-818-8669 (outside of the U.S., Canada or Puerto Rico), or the Merrill
Lynch Grand Rapids Office at 1-877-884-4371 or 1-616-774-4252 (outside the U.S.,
Canada or Puerto Rico) for customer service.

Communication: Stock grants will be communicated to participants at the time of
grant. Each participant will be provided with a written confirmation of the
stock grant award and a summary of plan provisions. Participants will receive a
notice after vesting that explains the estimated number of shares that will be
sold to pay the withholding tax as well the number of shares that will be
deposited into a brokerage account with Merrill Lynch.

Registration: Shares will be registered in the employee’s name. Employees can
change the registration of the shares after the vesting period.

Disposition at Vesting: After the shares vest, the shares will be deposited in a
brokerage account at Merrill Lynch. You can contact Merrill Lynch to sell the
shares, have a certificate issued to the participant or have the shares
electronically transferred to another broker. Certain fees may apply to selling
or transferring shares – contact Merrill Lynch for details.

Benefits: Stock grant income will not be included in earnings for the purposes
of determining benefits, including pension, S&I, disability, life insurance and
other survivor benefits.

Insiders: Insiders cannot dispose of the shares when vested without prior
approval of the Legal Department.

 

2



--------------------------------------------------------------------------------

Tax and Legal Issues: Prior to vesting, the Company reserves the right to
replace shares granted with a cash equivalent benefit if there are any adverse
tax or legal consequences for either the employee or Company related to the
ownership of Kellogg Company shares (generally for participants outside North
America).

Clawback: If at any time the Committee, including any person authorized pursuant
to Section 3 of the Plan (any such person, an “Authorized Officer”), reasonably
believes that a Participant has committed an act of misconduct as described in
this paragraph, the committee or an Authorized Officer may suspend Participant’s
right to receive an award from the Plan pending a determination of whether an
act of misconduct has been committed. If the Committee or an Authorized Officer
determines that a Participant has engaged in any activity that is contrary or
harmful to the interest of the Company or any of its subsidiaries, including,
but not limited to, (i) conduct relating to a Participant’s employment for which
either criminal or civil penalties against such Participant may be sought,
(ii) breaching Participant’s fiduciary duty or deliberately disregarding any of
the Company’s (or any of its subsidiaries’) policies or code of conduct,
(iii) violating the Company’s insider trading policy, (iv) accepting employment
with or serving as a consultant, advisor, or in any other capacity to an entity
or person that is in competition with or acting against the interests of the
Company or any of its subsidiaries, (v) directly or indirectly soliciting,
hiring, or otherwise encouraging any present, former, or future employee of the
company or any of its subsidiaries to leave the Company or any of its
subsidiaries, (vi) disclosing or misusing any confidential information or
material concerning the Company or any of its subsidiaries, or
(vii) participating in a hostile takeover attempt of the Company, then
participation in the Plan and all rights thereunder shall terminate immediately
without notice effective the date on which Participant performs such act of
misconduct, unless terminated sooner by operation of another term or condition
of the Plan and all outstanding awards will be forfeited. In addition, if the
Committee determines that Participant engaged in an act of fraud or intentional
misconduct during his/her employment that caused the Company to restate all or a
portion of the Company’s financial statements (“Misconduct”), Participant may be
required to repay to the Company, in cash and upon demand, any payouts (vesting
of stock upon the satisfaction of vesting requirements) under the plan for the
calendar year of any restatement. The return of any previously paid or granted
stock is in addition to and separate from any other relief available to the
Company due to your Misconduct. For anyone who is an executive officer for
purposes of Section 16 of the Exchange Act, the determination of the Committee
shall be subject to the approval of the Board of Directors.”

The rights contained in this section shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (i) any right that the Company may have
under any other Company recoupment policy or other agreement or arrangement with
a Participant, or (ii) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Securities Exchange Act of 1934, as amended (as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission).

2/15/2011

This plan summary is subject to the actual plan document and any additional
terms and conditions as determined by

the Compensation Committee of the Board of Directors.

 

3